Citation Nr: 0030013	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  98-04 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel

INTRODUCTION

The veteran had active service from October 1968 to 
October 1970.  This appeal arises from a November 1997 rating 
decision of the Chicago, Illinois, Department of Veterans 
Affairs (VA) regional office (RO), which found that there was 
no new and material evidence to reopen the claim for service 
connection for PTSD.  

In September 2000, the veteran testified at a Travel Board 
hearing before the undersigned, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 1998).  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by an unappealed 
rating decision in May 1984, essentially on the basis that 
such disability was not shown.  

2.  An unappealed rating decision in October 1995 reopened 
the claim for service connection for PTSD, but denied it 
because the diagnosis then of record was not based on a 
confirmed stressor.  

3.  Evidence received since the RO's 1995 shows a current 
diagnosis of PTSD, relates it to a stressor in service, and 
is so significant that it must be considered to fairly decide 
the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the October 1995 rating decision is 
new and material and the claim for service connection for 
PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was denied initially by a rating 
decision in May 1984.  That same month the veteran was 
notified by letter of the denial.  He did not appeal it 
within one year of the date of notice of the RO's action, and 
the decision became final.  38 U.S.C.A. § 7105 (1999).  

In February 1988, the veteran requested to reopen his claim 
of service connection for PTSD.  In a letter of April 1988, 
he was notified that such claim was previously denied, and 
that no further action on his claim could be taken unless he 
presented new and material evidence to reopen it.  

In June 1995, the veteran again sought to reopen his claim 
for service connection for PTSD.  He submitted a stressor 
statement and medical evidence of treatment at the VA PTSD 
clinic.  By rating decision of October 1995, the RO 
determined that new and material evidence had been submitted 
to reopen the veteran's claim for service connection for 
PTSD.  Service connection for PTSD was denied because no 
objective evidence of a stressor in service had been 
presented.  The veteran was notified by letter of the denial.  
He did not appeal it within one year of the date of notice of 
the RO's action, and that decision became final.
The controlling law provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.  
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, clear 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

The evidence considered at the time of the July 1995 decision 
may be briefly summarized:  Service medical records showed no 
findings, treatment, or diagnosis of PTSD.  During service, 
the veteran was seen in the mental health clinic on two 
occasions.  In March 1969, he was not willing to discuss the 
emotional implication of his problem.  He related that he was 
motivated to obtain a cure because of harassment he had 
endured, but therapy was not presently a possibility.  There 
was no mention in the records of the nature of his problem.  
In May 1969, he was seen in the mental hygiene clinic because 
of many arguments he had with men in his unit regarding his 
medical problems with enuresis.  It was determined that this 
was a medical problem, and he was referred for possible 
testing. 

In February 1984, the veteran filed a claim for service 
connection for PTSD.  He submitted a newspaper article from 
the Chicago Defender, dated in December 1982, indicating that 
he had stated during a news conference that he had been 
hospitalized three times since service for mental disorders 
related to service and that VA had not helped him.  

On VA psychiatric examination in March 1984, it was noted 
that the veteran had been hospitalized by VA for drug and 
alcohol abuse in February 1978.  He stated that this was his 
only psychiatric treatment.  The examiner indicated that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
The diagnoses were generalized anxiety disorder, and PTSD not 
found.  

Service connection for PTSD was denied initially by rating 
decision of May 1984 on the basis that the disorder was not 
shown.  The veteran was notified of the decision that same 
month, and did not appeal it. 

In February 1988, the veteran attempted to reopen his claim 
for service connection for PTSD.  In an April 1988 letter, he 
was notified that new and material evidence was needed in 
order to reopen his claim for service connection for PTSD.  
He was also informed that if no new and material evidence was 
received within one year from the date of the letter, if 
authorized, service connection could only be made from the 
date the evidence was received.  

In 1995, the veteran again attempted to reopen his claim for 
service connection for PTSD.  He submitted a stressor 
statement indicating, in pertinent part, that a friend named 
Kimbrough killed a clerk in his presence and that he had to 
hold off the other clerks with a rifle until the military 
police arrived.  He stated that his friend was sent to 
Leavenworth Military Prison for life.  He also related that 
everyone felt that he was "in on the shooting" and that he 
never felt safe after that point.  He indicated that only 
minorities watched his back and that white servicemen blamed 
him for the clerk's death.  Also submitted to reopen the 
claim were VA hospital records dated in November 1994 and VA 
PTSD clinic treatment records dated from October 1994 to 
October 1995.  These records show that the veteran was 
receiving treatment for PTSD and drug addiction.  

A rating decision in October 1995 found that the additional 
evidence submitted was new and material, and reopened the 
claim.  However, service connection for PTSD was denied 
because although PTSD had been diagnosed, there was no 
objective evidence of a stressor in service.  The veteran was 
notified of this decision, and did not timely appeal it.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, when determining whether or not 
new and material evidence has been presented, consideration 
must be given to all evidence received since the last final 
denial on any basis, not the last time the case was denied on 
the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  The last 
final denial of service connection for PTSD was the RO 
decision in October 1995.  The question now before the Board 
is whether new and material evidence, warranting a reopening 
of the veteran's claim, has been added to the record since 
the October 1995 denial.  


In Elkins v. West, 12 Vet.App. 209 (1999), the Court held 
that the process for reopening claims was now a three-step 
one:  The Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

The evidence submitted since October 1995 includes a VA 
hospitalization report of February 1997, showing that the 
veteran was treated for PTSD exacerbation; a March 1997 
letter from the veteran's mother indicating he has had 
behavior changes since Vietnam; February and March 1997 
stressor statements from the veteran; an April 1997 statement 
from two of the veteran's VA psychologists, indicating that 
the veteran has severe PTSD, secondary to his combat 
experiences in Vietnam, including racially-based harassments 
and threats; an April 1997 certificate of completion from the 
VA Day Hospital; an April 1998 statement from the Coordinator 
of PTSD Program, indicating the veteran's diagnosis of PTSD 
and inability to work; and testimony before the undersigned 
at a September 20 2000 Travel Board hearing.  

Most significant from the list above are the veteran's 
stressor statements which provide names of comrades who were 
with him during stressor events in Vietnam; his Travel Board 
testimony which included further stressor descriptions, and 
the two VA psychologists' statements that attribute the 
veteran's diagnosis of PTSD to his combat experiences in 
Vietnam and to racial harassment and threats.  The veteran 
previously indicated that he witnessed his friend Kimbrough 
shoot a white clerk for giving him ragged fatigues and that 
this friend ultimately was sent to Leavenworth prison for 
life.  After that incident, he was in fear of his life 
because white servicemen blamed him in the shooting.  
Stressor statements of February and March 1997 indicate that 
he had a friend, Raleigh Namu, who was shot in the back by 
sniper fire while cleaning his machine gun in August 1969, 
and a friend from Puerto Rico, Nelson Quintero, who was shot 
in the collarbone by other American servicemen.  And in 
testimony at a Travel Board hearing in September 2000, the 
veteran indicated that a friend from Hawaii, Riley, was shot 
in the face sometime between June 1969 and November 1969.  In 
determining if this evidence is new and material, its 
credibility is presumed. 

The additional evidence presented expands the information 
available regarding a relationship between a current 
diagnosis of PTSD and service.  Thus, it is so significant 
that it must be considered in order to properly address the 
merits of the veteran's claim.  Hence, it is new and 
material, and the claim may be reopened.  


ORDER

The claim of service connection for PTSD is reopened.  


REMAND

The veteran's claim is reopened; the development of the claim 
is insufficient; and VA has a duty to assist in the 
development.  The veteran has reported seeing a friend, 
Raleigh Namu, shot in the back by sniper fire while cleaning 
his machine gun in approximately August 1969.  This would be 
a verifiable event that could establish combat exposure.  He 
has also reported noncombat stressors capable of 
verification.  If verified; they could support the 
requirement of a nexus between a current diagnosis and 
service. Additionally, a VA hospital report of November 1994, 
indicated that the veteran was to be discharged to a long-
term PTSD program at North Chicago VA Medical Center (MC).  
Records pertaining to such program have not been associated 
with the claims folder.  

Moreover, the veteran's service personnel records are not 
associated with the claims folder.  Such records may be 
helpful in the instant case.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all mental 
health care providers of treatment he has 
received for PTSD since service.  The RO 
should obtain copies of any treatment 
records that have not already been 
obtained, specifically including records 
from the North Chicago VAMC PTSD program 
beginning in November 1994.  

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the who, 
what, where, and when as to each of the 
stressors he alleges he was exposed to in 
service.  He should provide specific 
details of the claimed stressors such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals involved 
in the events, including the full name, 
rank, unit of assignment, hometown or any 
other identifying detail.  The details 
must specifically include identifying 
information regarding stressor events 
involving Raleigh Namu and Nelson 
Quintero.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible to facilitate a 
search for verifying information.

3.  The RO should make a determination 
whether the veteran engaged in combat 
with the enemy.  If combat participation 
is established, and the alleged stressors 
are related to such combat, the veteran's 
lay testimony regarding the claimed 
stressors must be accepted as conclusive 
as to their occurrence and the further 
development for corroborative evidence, 
requested below, need not be undertaken.  
Adjudication of the claim should then be 
undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).  If 
it is determined that the veteran did not 
participate in combat with the enemy, or 
that the alleged stressors were not 
related thereto, the RO should and 
prepare a summary of the veteran's 
noncombat stressor(s), and forward it to 
the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia, 22150 for 
verification. 

4.  If it is determined that the veteran 
engaged in combat or was exposed to a 
verified stressor in service, he should 
be afforded a VA psychiatric examination.  
The RO should specify to the examiner 
which stressor(s) are show/verified and 
may be considered.  It is imperative that 
the examiner review the claims folder 
prior to the examination.  The 
psychiatrist should render an opinion as 
to whether the veteran currently suffers 
from PTSD resulting from his military 
experiences in Vietnam.  It should be 
stated whether a current diagnosis of 
PTSD is linked to a specific corroborated 
stressor event or events experienced 
during service pursuant to the diagnostic 
criteria set forth in Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  If PTSD is diagnosed, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  

5.  The RO must ensure that all requested 
development is completed.  Then, the RO 
should readjudicate the veteran's claim.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate SSOC and given a 
reasonable opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is notified.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

 



